Citation Nr: 0817194	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  99-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by stomach problems with heartburn, to include as 
due to undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by thirst and frequent urination, to include as 
due to undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by chronic visual disturbance with nausea and 
headaches, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty for training from June 1986 to 
August 1986 and served on active duty from October 1990 to 
June 1991.  He had subsequent Reserve service.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2001 the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO.  This case was most recently before the 
Board in April 2006.


FINDINGS OF FACT

1.  A disability manifested by stomach problems with 
heartburn was not present during active duty nor has a 
chronic disability manifested by stomach problems with 
heartburn been shown by competent evidence to be related to 
such service.

2.  A disability manifested by thirst and frequent urination 
was not present during active duty nor has a chronic 
disability manifested by thirst and frequent urination been 
shown by competent evidence to be related to such service.

3.  A disability manifested by chronic visual disturbance 
with nausea and headaches was not present during active duty 
nor has a chronic visual disturbance with nausea and 
headaches been shown by competent evidence to be related to 
such service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by stomach problems with 
heartburn, to include as due to undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

2.  A chronic disability manifested by thirst and frequent 
urination, to include as due to undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

3.  A chronic disability manifested by chronic visual 
disturbance with nausea and headaches, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                     VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in October 2001, March 2004, May 
2006, and December 2006, the veteran was informed of the 
evidence and information necessary to substantiate the 
claims, the information required to enable VA to obtain 
evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support 
of the claims, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see January 2008 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  In May and December 2006 
the veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records and 
records from the Social Security Administration (SSA).  The 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed, subject to rebuttal, for certain 
chronic diseases if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be awarded on a presumptive basis to a 
Persian Gulf veteran who (1) exhibits objective indications; 
(2) of a chronic disability such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317; (3) which became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10% or more not later than December 
31, 2011; and (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. 
App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  A chronic disability resulting from an 
undiagnosed illness referred to in this section shall be 
rated using criteria from VA's Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i)(B).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Stomach problems with heartburn

The veteran has indicated (December 2001 Board hearing 
transcript (Tr.), at page 12) that he developed stomach 
problems in 1992-93.  He asserts that his stomach problems 
are related to his service in the Persian Gulf.

Service medical records, including April 1991 and December 
1991 service examinations show no digestive or 
gastrointestinal disability.  An October 1993 report of 
medical history reveals that the veteran specifically denied 
frequent indigestion or stomach problems.

Records beginning in November 1997 indicate that the veteran 
was diagnosed with gastritis, gastroesophageal reflux 
disease, and peptic ulcer disease.

The Board finds that service connection is not warranted for 
stomach problems and heartburn on a nonpresumptive direct-
incurrence basis.  There is no competent evidence of record 
documenting the presence of stomach problems during active 
duty, and no health care professional has provided an opinion 
linking stomach problems to the veteran's active duty 
service. 

In considering whether service connection for stomach 
problems with heartburn may be presumptively established 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board 
notes that there are reported gastrointestinal clinical 
diagnoses, including gastroesophageal reflux disease.  
Consequently, service connection for a stomach disorder as 
the result of an undiagnosed illness must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In 
short, service connection for stomach problems with heartburn 
is not warranted.

II.  Thirst and frequent urination

The veteran has testified (Tr., at pages 14-16) that he 
noticed problems with urinary frequency beginning around 
1992-1993.  He assets that he requires large amounts of salt 
since his service in the Persian Gulf.

Service medical records, including April 1991 and December 
1991 service examinations, show no genitourinary abnormality.  
An October 1993 report of medical history reveals that the 
veteran specifically denied frequent urination.

An October 1998 VA medical record reveals that the veteran 
complained of being thirsty all the time and of voiding 2-3 
times per hour.  The impression included urinary frequency 
and urgency, and pyuria.  An April 2004 VA examination noted 
a clinical impression of evidence of a urinary tract 
infection.

The Board finds that service connection is not warranted for 
thirst and frequent urination on a nonpresumptive direct-
incurrence basis.  There is no competent evidence of record 
documenting the presence of these problems during active duty 
(and the veteran has not asserted to the contrary), and no 
health care professional has provided an opinion linking 
thirst and frequent urination to the veteran's active duty 
service. 

In considering whether service connection for thirst and 
frequent urination may be presumptively established under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the record shows that 
October 1998 and April 2004 VA health professionals have 
essentially attributed the veteran's voiding problems to his 
urinary tract infection.  As such, the Board concludes that 
service connection for thirst and frequent urination is not 
warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

III.  Chronic visual disturbance with nausea and headaches

The veteran has testified (Tr., at pages 7-8) that he 
experiences, without warning, counterclockwise spinning in 
both eyes.  Although he was able to partially see when the 
attacks occurred, his vision would become blurry and he would 
then get nauseous and have headaches.  He stated that the 
vision difficulties were the main problem, and that an 
episode could last up to 4 hours.  He stated that while he 
had been diagnosed as having ocular migraines, he believed 
the diagnosis was not correct.  The problem with vision 
problems and headaches began in 1992 or 1993.

Service medical records show no eye abnormality (other than 
the wearing of corrective lenses) or neurological 
abnormality.

In October 1992 the veteran indicated that he had experienced 
irritated eyes and double vision.  He denied having had 
headaches.  An October 1993 report of medical history reveals 
that the veteran specifically denied eye trouble or frequent 
headaches.

A February 1994 VA record noted that the veteran complained 
of blurred vision with redness and itchiness.  A March 1998 
VA medical record noted that the veteran had ocular 
migraines.

An October 1999 VA neurological process note indicated that 
the veteran had migraine headaches, with aura.  The veteran 
was informed that migraine headaches was a clinical 
diagnosis, and that his symptoms were classic for migraine 
with aura.  He was given medication to take (Midrin) at the 
outset of his headache aura.

A March 2004 VA eye examination noted no ocular abnormalities 
that would draw an association between an existing eye 
problem and his history of headaches.  At an April 2004 VA 
examination, the veteran indicated that he had headaches 2-3 
times per week, for up to one hour per episode.

A May 2006 private medical record noted that the veteran was 
having less frequent headaches.  A July 2006 private medical 
record noted ocular migraines as being one of the veteran's 
disorders impacting his employability.

The Board finds that service connection is not warranted for 
chronic visual disturbance with nausea and headaches on a 
nonpresumptive direct-incurrence basis.  There is no 
competent evidence of record documenting the presence of 
these problems during active duty (and the veteran has not 
asserted to the contrary), and no health care professional 
has provided an opinion linking chronic visual disturbance 
with nausea and headaches to the veteran's active duty 
service.  The Board also notes that migraine headaches were 
not manifest to a compensable degree within the year after 
active service.

In considering whether service connection for chronic visual 
disturbance with nausea and headaches may be presumptively 
established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
the Board observes that (ocular) migraine headaches, as noted 
by the October 1999 VA health professional, is a known 
clinical diagnosis.  Also, refractive error, as shown in 
service, is not a disability for which VA compensation may be 
granted.  Refractive errors are due to anomalies in the shape 
and conformation of the eye structures, generally of 
congenital or developmental origin.  Defects of form or 
structure of the eye of congenital or developmental origin, 
such as regular astigmatism, myopia (other than malignant or 
pernicious), hyperopia and presbyopia, will not in 
themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress in service.  The fact that a veteran was supplied 
with glasses for correction of refractive error, from any of 
the eye defects named here, will not in itself be considered 
indicative of aggravation by service, entitling to 
compensation.  Actual pathology, other than refractive error, 
is required to support impairment of visual acuity.  See M21-
1 Part VI, para. 7.09.  Such was not shown in the service 
medical records.  Consequently, service connection as the 
result of an undiagnosed illness must be denied as a matter 
of law.  

While the veteran is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, the veteran is not competent to offer evidence which 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by stomach 
problems with heartburn, to include as due to undiagnosed 
illness, is denied.

Service connection for a disability manifested by thirst and 
frequent urination, to include as due to undiagnosed illness, 
is denied.

Service connection for a disability manifested by chronic 
visual disturbance with nausea and headaches, to include as 
due to undiagnosed illness, is denied




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


